     Case 3:18-cr-04683-GPC Document 257-6 Filed 07/30/21 PageID.2959 Page 1 of 1



1
2
3
4
5
6                          IN THE UNITED STATES DISTRICT COURT
7                        FOR THE SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                      Case No. 18-CR-4683-GPC
                                                    Honorable Gonzalo P. Curiel
10
            Plaintiff,
11                                                  [PROPOSED] ORDER GRANTING
     v.                                             DEFENDANTS’ MOTION TO COMPEL
12
                                                    DISCOVERY
13   JACOB BYCHAK, et al.,
14
          Defendants.
15
16
            FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED that the Plaintiff
17
     United States of America is to produce the following evidence/information to the
18
     Defendants in this matter within seven (7) days from the date of this order:
19
            (1)    Production or identification by bates-number of all documents that came
20
                   from the Company A informant(s) either directly or through Spamhaus; and
21
            (2)     The date(s) when the government received the Company A
22
                   information/documentation identified in number one above.
23
     IT IS SO ORDERED.
24
25
     DATED:                                       ____________________________________
26                                                HONORABLE GONZALO P. CURIEL
27                                                UNITED STATES DISTRICT JUDGE
28

                                     1
            [PROPOSED] ORDER GRANTING MOTION TO COMPEL DISCOVERY
